Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tsai et al. (US 2006/0044188, hereby referred as Tsai).
Regarding claim 5, 
Tsai discloses;
A patch antenna, intended to equip a spacecraft, the antenna comprising (figures 4-5): a dielectric substrate (layer 418/420),  
a radiating antenna element present on the dielectric substrate, the radiating antenna element having material defining a center of symmetry of the radiating antenna element and an area devoid of material, the center of symmetry being present in the area devoid of material, the area devoid of material being a slit and having a rectangular shape with at least two opposite edges (the rectangular shaped slot element “slot 408” deemed as a radiating element. The center of the slot is symmetrical point with respect to the sides and the corners of the slot. Moreover, there is only one radiating element “slot” in the same manner as applicant’s radiating element 7 of figure 7), 
the antenna element having at least two opposite edges symmetrical to one another with respect to the center of symmetry (figure 4, the rectangular shaped element is deemed as an antenna element in the same manner as applicant's element 25 of figure 7. The element has opposite edges and the Examiner deems the center point in the element or in the line 402 as symmetrical point), 
a first axis connecting the at least two opposite edges of the antenna element (see axis 1 as shown in the figure below), and 
a second axis extending between the at least two opposite edges of the area devoid of material (see axis 2 as shown in the figure below), wherein the second axis is colinear with the first axis (see axis 1 and axis 2 as shown below. The Examiner interprets “colinear” as that to have axis 1 and axis 2 on a same line), and  
a protective layer covering the radiating antenna element (layer 416 which cover at least one side of the radiation antenna element). 

    PNG
    media_image1.png
    498
    529
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2006/0044188, hereby referred as Tsai) in view of Cavallaro et al. (US Patent No. 5,008,681, hereby referred as Cavallaro).   
Regarding claim 1, 
Tsai discloses;
A patch antenna intended to equip a spacecraft, the antenna comprising (figures 4-5):  a dielectric substrate (layer 418/420),  
a radiating antenna element present on the dielectric substrate, the radiating antenna element having material defining a center of symmetry of the radiating antenna element and an area devoid of material, the center of symmetry being present in the area devoid of material, the area devoid of material being a slit and having a rectangular shape with at least two opposite edges (the rectangular shaped slot element “slot 408” deemed as a radiating element. The center of the slot is symmetrical point with respect to the sides and the corners of the slot. Moreover, there is only one radiating element “slot” in the same manner as applicant’s radiating element 7 of figure 7), 
the antenna element having at least two opposite edges symmetrical to one another with respect to the center of symmetry (figure 4, the rectangular shaped element is deemed as an antenna element in the same manner as applicant's element 25 of figure 7. The element has opposite edges and the Examiner deems the center point in the element or in the line 402 as symmetrical point),  
a first axis connecting the at least two opposite edges of the radiating antenna element (see Axis 1 as shown below), and 
a second axis extending between the at least two opposite edges of the area devoid of material and through the center of symmetry to form a non-zero angle that is less than or equal to 50 with the first axis (see Axis 2 as shown below and the angle between Axis 1 and Axis 2), and 
a protective layer covering the radiating antenna element (layer 416 which cover at least one side of the radiation antenna element).

    PNG
    media_image2.png
    498
    529
    media_image2.png
    Greyscale

Tsai does not disclose;
Wherein the protective layer is a thermal protection layer or a space radiation protection layer.

However, Cavallaro teaches;
A protective layer covering the radiating antenna element, wherein the protective layer is a thermal protection layer or a space radiation protection layer (figure 2, antenna 100 and thermal protection layer 50).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the protective layer is a thermal protection layer, as taught by Cavallaro, into Tsai in order to have good thermal shock resistance, low thermal conductivity, good strength and low dielectric constant for the layer. Furthermore, to protect the antenna from a harsh environment experienced and to increase surface toughness and crack propagation resistance.

Regarding claim 2,
Tsai discloses;
Wherein the thickness of the protective layer with a predetermined thickness (figure 5, layer 416).

Tsai does not disclose;
Wherein the thickness of the protective layer is less than or equal to 5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the thickness of the protective layer is less than or equal to 5 mm to provide and improved antenna with a higher efficiency to have a better performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3,
Tsai discloses (figure 4-5);
Wherein the protective layer (layer 416) is directly in contact with the antenna element (the antenna element of figure 4) and the dielectric substrate (dielectric layer 418/420).  

Regarding claim 10,
Tsai does not disclose;
Wherein the protective layer is a thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m-1 K-1.  

However, Cavallaro teaches;
Wherein the protective layer is a thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m-1 K-1 (figure 2, antenna 100 and thermal protection layer 50. See Col. 3, line 54 to Col. 4, line 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the protective layer is a thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m-1 K-1, as taught by Cavallaro, into Tsai in order to have good thermal shock resistance, low thermal conductivity, good strength and low dielectric constant for the layer. Furthermore, to protect the antenna from a harsh environment experienced and to increase surface toughness and crack propagation resistance.

Regarding claim 11,
Tsai does not disclose;
Wherein the thermal conductivity, measured at 50°C, is less than or equal to 0.2 W m-1 K-1.  

However, Cavallaro teaches;
Wherein the thermal conductivity, measured at 50°C, is less than or equal to 0.2 W m-1 K-1 (figure 2, antenna 100 and thermal protection layer 50. See Col. 3, line 54 to Col. 4, line 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the thermal conductivity, measured at 50°C, is less than or equal to 0.2 W m-1 K-1, as taught by Cavallaro, into Tsai in order to have good thermal shock resistance, low thermal conductivity, good strength and low dielectric constant for the layer. Furthermore, to protect the antenna from a harsh environment experienced and to increase surface toughness and crack propagation resistance.

Regarding claim 12,
Tsai, as modified, does not disclose;
Wherein the protective layer is a space radiation protection layer, wherein a material forming the space radiation protection layer is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray. 

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to use a known material such as PEEK GF30 material to have the protective layer is a space radiation protection layer, wherein a material forming the space radiation protection layer is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray in order to provide a high-performance semi-crystalline engineering thermoplastic with outstanding harsh chemical resistance, very low moisture uptake, good fire performance, excellent mechanical strength across a broad temperature range, and good dimensional stability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,125 USPQ 416.

Regarding claim 13,
Tsai, as modified, does not disclose;
Wherein the material forming the space radiation layer is not damaged after absorbing a dose of gamma radiation of 15,000 Gray.  

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to use a known material such as PEEK GF30 material to have the material forming the space radiation layer is not damaged after absorbing a dose of gamma radiation of 15,000 Gray in order to provide a high-performance semi-crystalline engineering thermoplastic with outstanding harsh chemical resistance, very low moisture uptake, good fire performance, excellent mechanical strength across a broad temperature range, and good dimensional stability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,125 USPQ 416.

Regarding claim 14,
Tsai, as modified, does not disclose;
Wherein the protective layer comprises a thermal protection layer having a thermal conductivity, measured at 500C, less than or equal to 0.3 W m-1 K-1, or wherein the protective layer comprises a space radiation protection layer formed by a material that is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray.  

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to use a known material such as PEEK GF30 material to have the protective layer comprises a thermal protection layer having a thermal conductivity, measured at 500C, less than or equal to 0.3 W m-1 K-1, or wherein the protective layer comprises a space radiation protection layer formed by a material that is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray in order to provide a high-performance semi-crystalline engineering thermoplastic with outstanding harsh chemical resistance, very low moisture uptake, good fire performance, excellent mechanical strength across a broad temperature range, and good dimensional stability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,125 USPQ 416.

Regarding claim 15, 
Tsai does not disclose;
Wherein the protective layer is a thermal protection layer or a space radiation protection layer.  

However, Cavallaro teaches;
Wherein the protective layer is a thermal protection layer or a space radiation protection layer (figure 2, antenna 100 and thermal protection layer 50).  


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the protective layer is a thermal protection layer, as taught by Cavallaro, into Tsai in order to have good thermal shock resistance, low thermal conductivity, good strength and low dielectric constant for the layer. Furthermore, to protect the antenna from a harsh environment experienced and to increase surface toughness and crack propagation resistance.

Regarding claim 16,
Tsai does not disclose;
Wherein the protective layer is a thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m-1 K-1.  

However, Cavallaro teaches;
Wherein the protective layer is a thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m-1 K-1 (figure 2, antenna 100 and thermal protection layer 50. See Col. 3, line 54 to Col. 4, line 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the protective layer is a thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m-1 K-1, as taught by Cavallaro, into Tsai in order to have good thermal shock resistance, low thermal conductivity, good strength and low dielectric constant for the layer. Furthermore, to protect the antenna from a harsh environment experienced and to increase surface toughness and crack propagation resistance.

Regarding claim 17,
Tsai does not disclose;
Wherein the thermal conductivity, measured at 50°C, is less than or equal to 0.2 W m-1 K-1.  

However, Cavallaro teaches;
Wherein the thermal conductivity, measured at 50°C, is less than or equal to 0.2 W m-1 K-1 (figure 2, antenna 100 and thermal protection layer 50. See Col. 3, line 54 to Col. 4, line 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the thermal conductivity, measured at 50°C, is less than or equal to 0.2 W m-1 K-1, as taught by Cavallaro, into Tsai in order to have good thermal shock resistance, low thermal conductivity, good strength and low dielectric constant for the layer. Furthermore, to protect the antenna from a harsh environment experienced and to increase surface toughness and crack propagation resistance.

Regarding claim 18,
Tsai, as modified, does not disclose;
Wherein the protective layer is a space radiation protection layer, wherein a material forming the space radiation protection layer is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray. 

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to use a known material such as PEEK GF30 material to have the protective layer is a space radiation protection layer, wherein a material forming the space radiation protection layer is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray in order to provide a high-performance semi-crystalline engineering thermoplastic with outstanding harsh chemical resistance, very low moisture uptake, good fire performance, excellent mechanical strength across a broad temperature range, and good dimensional stability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,125 USPQ 416.

Regarding claim 19,
Tsai, as modified, does not disclose;
Wherein the material forming the space radiation protection layer is not damaged after absorbing a dose of gamma radiation of 15,000 Gray. 

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to use a known material such as PEEK GF30 material to have the material forming the space radiation protection layer is not damaged after absorbing a dose of gamma radiation of 15,000 Gray in order to provide a high-performance semi-crystalline engineering thermoplastic with outstanding harsh chemical resistance, very low moisture uptake, good fire performance, excellent mechanical strength across a broad temperature range, and good dimensional stability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,125 USPQ 416.


Regarding claim 20,
Tsai, as modified, does not disclose;
Wherein the protective layer comprises a thermal protection layer having a thermal conductivity, measured at 500 C, less than or equal to 0.3 W m-1 K-1, or wherein the protective layer comprises a space radiation protection layer formed by a material that is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray.   

However, Cavallaro teaches;
Wherein the protective layer comprises a thermal protection layer having a thermal conductivity, measured at 500 C, less than or equal to 0.3 W m-1 K-1 (figure 2, antenna 100 and thermal protection layer 50. See Col. 3, line 54 to Col. 4, line 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the protective layer comprises a thermal protection layer having a thermal conductivity, measured at 500 C, less than or equal to 0.3 W m-1 K-1, as taught by Cavallaro, into Tsai in order to have good thermal shock resistance, low thermal conductivity, good strength and low dielectric constant for the layer. Furthermore, to protect the antenna from a harsh environment experienced and to increase surface toughness and crack propagation resistance.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2006/0044188, hereby referred as Tsai) in view of Cavallaro et al. (US Patent No. 5,008,681, hereby referred as Cavallaro) as applied to claim 1 above, and further in view of Analysis and Optimized Design of Single Feed Circularly Polarized Microstrip Antennas (Sharma et al., hereby referred as Sharma).
Regarding claim 6,
Tsai, as modified, does not disclose;
Wherein the antenna element comprises two truncated apices symmetrical with respect to the center of symmetry. 

However, Sharma teaches;
Wherein the antenna element comprises two truncated apices symmetrical with respect to the center of symmetry (see figure 2a and 2C; the slot antenna and the two truncated corners).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate wherein the antenna element comprises two truncated apices symmetrical with respect to the center of symmetry, as taught by Sharma, into Tsai as modified in order to have an antenna with better characteristic.  

Claims 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2006/0044188, hereby referred as Tsai) in view of Cavallaro et al. (US Patent No. 5,008,681, hereby referred as Cavallaro) as applied to claim 1 above, and further in view of Amore (US Patent No. 5,608,414).
Regarding claim 7,
Tsai, as modified, does not disclose;
A spacecraft equipped on its external surface with at least one antenna as claimed in claim 1.  

However, Amore teaches;
A spacecraft equipped on its external surface with at least one antenna as claimed in claim 1 (figures 1-6, col. 1, lines 5-9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a spacecraft equipped on its external surface with at least one antenna, as taught by Amore, into Tsai as modified in order to provide an improved thermal control arrangement is desired for use with lightweight antenna arrays. 

Regarding claim 8,
Tsai, as modified, does not disclose;
Wherein the craft comprises on its external surface a plurality of the antennas uniformly distributed over this surface.  

However, Amore teaches;
Wherein the craft comprises on its external surface a plurality of the antennas uniformly distributed over this surface (figures 1-6 and col 1, lines 5-9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the craft comprises on its external surface a plurality of the antennas uniformly distributed over this surface, as taught by Amore, into Tsai as modified in order to provide an improved thermal control arrangement is desired for use with lightweight antenna arrays.

Regarding claim 9,
Tsai, as modified, does not disclose;
Wherein the craft is a space launcher or a satellite.

However, Amore teaches;
Wherein the craft is a space launcher or a satellite (figures 1-6. col 1, lines 5- 9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the craft is a space launcher or a satellite, as taught by Amore, into Tsai as modified in order to provide an improved thermal control arrangement is desired for use with lightweight antenna arrays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hutcheson et al. US 2018/0212317 discloses a protective layer covering the radiating antenna element, wherein the protective layer is a thermal protection layer or a space radiation protection layer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845